Case 2:20-cv-02496-JAK-LAL Document 47 Filed 08/25/21 Page 1 of 2 Page ID #:3430




  1
  2
  3
  4
  5
  6
                                     UNITED STATES DISTRICT COURT
  7
                                    CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10   WILLIE T. SHIPLEY, JR.,                            Case No. LACV 20-2496-JAK (LAL)

 11                                     Petitioner,      ORDER ACCEPTING REPORT AND
                                                         RECOMMENDATION OF UNITED
 12                            v.                        STATES MAGISTRATE JUDGE
 13   D. HOLBROOK, Warden, CSP-CVSP,

 14                                       Respondent.

 15
 16
 17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s
 18   Report and Recommendation, Petitioner’s Objections and the remaining record, and has made a
 19   de novo determination.
 20          Petitioner’s Objections lack merit for the reasons stated in the Report and
 21   Recommendation.
 22          Accordingly, IT IS ORDERED THAT:
 23          1.     The Report and Recommendation is approved and accepted;
 24          2.     Judgment be entered denying the Petition and dismissing this action with
 25                 prejudice; and
 26   ///
 27   ///
 28
Case 2:20-cv-02496-JAK-LAL Document 47 Filed 08/25/21 Page 2 of 2 Page ID #:3431




  1         3.    The Clerk serve copies of this Order on the parties.
  2
  3
               August 25, 2021
      DATED: ___________________                _________________________________________
  4                                             JOHN A. KRONSTADT
  5                                             UNITED STATES DISTRICT JUDGE

  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   2
